DETAILED ACTION
Status of Claims: Claims 7-10 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “receiving section” and “control section”  in claim 7 and “transmitting section” and “control section” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 7-10 (renumbered as 1-4) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 7 and 8 are allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious “when the plurality of DCI indicates a PUCCH transmission in a same slot, controlling the transmission power based on an accumulated value of a TPC command indicated by the TPC command field value included in the plurality of DCI”, and “transmission power for a transmission occasion of the PUCCH transmission in the same slot is determined based on an accumulated value of a TPC command for a last transmission occasion with a same power adjustment state index” when considered all the limitations in the claims as a whole.
Independent claim 9 is allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious “a control section that, when the plurality of DCI indicates a PUCCH transmission in a same slot, controls reception of the PUCCH, the transmission power of the PUCCH being controlled based on an accumulated value of a TPC command indicated by the TPC command field value included in the plurality of DCI, wherein transmission power for a transmission occasion of the PUCCH transmission in the same slot is determined based on an accumulated value of a TPC command for a last transmission occasion with a same power adjustment state index” when considered all the limitations in the claim as a whole.
Independent claim 10 is allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious “a first control section that, when the plurality of DCI indicates a PUCCH transmission in a same slot, controls reception of the PUCCH, the transmission power of the PUCCH being controlled based on an accumulated value of a TPC command indicated by the TPC command field value included in the plurality of DCI” and “a second control section that, when the plurality of DCI indicates a PUCCH transmission in a same slot, controls the transmission power based on an accumulated value of a TPC command indicated by the TPC command field value included in the plurality of DCI, wherein transmission power for a transmission occasion of the PUCCH transmission in the same slot is determined based on an accumulated3Application No. 17/260,376Docket No.: 17787-085001Amendment dated August 30, 2021 First Preliminary Amendmentvalue of a TPC command for a last transmission occasion with a same power adjustment state index” when considered all the limitations in the claim as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476